OPINION
By THE COURT:
Submitted on motion of relator-appellee to dismiss the appeal: First, the question has become moot; second, to reduce the law and fact appeal to a law appeal; third, for failure to file assignments of error and briefs within time.
The appeal being on law and fact, time did not run on filing briefs, and in such appeals assignments of error are not required. The action being in mandamus an appeal on questions of law and fact was improper. The judgment below could be reviewed only on questions of law. Vol. 2, O. Jur. 2d, p. 728, Sec. 123.
The relator sought a writ of mandamus against members of the Board of Elections to require said Board to place the name of relator on the ballot as a Democratic Party candidate for election as a member of the County Central Committee. The writ was issued. The election was held. The relator was defeated. The question at issue has become moot. The appeal will be dismissed if the judgment which is sought to be reversed has been carried out or the thing which appellant seeks to prevent has been accomplished. The Court will not retain jurisdiction to determine incidental matters such as costs. Vol. 3, O. Jur. 2d, Sec. 603, pp. 539, 540, 541.
Motion to dismiss the appeal on the ground that the question is moot will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.